Citation Nr: 0709012	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  05-11 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbar strain with degenerative changes, from December 19, 
2000, to September 25, 2003.  

2.  Entitlement to a rating in excess of 20 percent for 
lumbar strain with degenerative changes, since September 26, 
2003.  

3.  Entitlement to an effective date earlier than December 
19, 2000, for the award of service connection for lumbar 
strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1964 to February 1967.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2003 rating decision of the Nashville, Tennessee, Regional 
Office (RO).  That rating decision reopened the veteran's 
claim for service connection for a back disorder and granted 
service connection for residuals of lumbar strain, assigning 
an initial 10 percent rating effective from December 19, 
2000.  The veteran disagreed with the initial rating and the 
effective date of the award of service connection.  A 
February 2005 rating decision assigned a 20 percent rating 
from September 26, 2003.  A September 2005 rating action 
denied an earlier effective date for the service connection 
award.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has argued that he is entitled to an effective 
date earlier than December 19, 2000, for the award of service 
connection for a back disorder.  In a written statement dated 
in October 2005, the veteran raised the allegation that the 
RO committed clear and unmistakable error (CUE) in the 
February 1967 rating decision that denied service connection 
for a back disorder.  The RO, however, has yet to consider 
this issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The present claim for an 
effective date earlier than December 19, 2000, for the award 
of service connection for a back disorder would clearly be 
affected by a finding of CUE in the February 1967 rating 
action that denied service connection for that disability.

Accordingly, the Board finds that the issue of whether CUE 
exists in the February 1967 rating decision that denied 
service connection for a back disorder is inextricably 
intertwined with the current effective date issue on appeal, 
and must be resolved prior to the Board's consideration of 
the earlier effective date claim.

With respect to the veteran's claims for increased ratings 
for his service connected back disorder, the Board notes that 
he testified at a hearing before the undersigned in January 
2007 that his disability had worsened since the most recent 
VA examination in January 2005.  That examination report did 
not include the detailed findings necessary to properly 
evaluate the veteran's claim.  The veteran also identified 
private treatment records that are not currently of record.

Accordingly, this case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
whether CUE exists in the February 1967 rating 
decision that denied service connection for a 
back disorder and provide the veteran and his 
representative with notice of its decision and 
of his appellate rights.  If the veteran files 
a timely notice of disagreement, he and his 
representative should be provided a statement 
of the case (SOC) and an opportunity to 
respond.

2.  After obtaining all necessary 
authorizations and releases, the RO should 
attempt to obtain copies of the veteran's 
treatment records from the private physician 
referred to in the Central Office hearing 
transcript on page 10 as Dr. Zigler (spelling 
?) in Chattanooga at the North (inaudible) 
Medical Facility.  All records obtained should 
be associated with the claims file.

3.  The RO should then arrange for the veteran 
to be examined by an orthopedic specialist to 
determine the nature and severity of all 
symptoms of his low back disability.  The 
veteran's claims folder must be reviewed by the 
examiner in conjunction with the examination.  
The examiner must be provided copies of the 
criteria for rating back disability effective 
prior to September 23, 2002, those which took 
effect on that date, and those that became 
effective September 26, 2003.  The findings 
reported by the examiner must be sufficiently 
detailed to permit rating under all the 
alternate criteria, prior and revised.  It 
should specifically be noted if the disability 
has resulted in incapacitating episodes 
(bedrest prescribed by physician).  Any 
indicated studies (specifically including 
ranges of motion) should be completed.  The 
examiner should obtain a history and note any 
objective findings regarding the following:  
functional loss due to pain, weakened movement, 
excess fatigability, incoordination, flare-ups 
(if the veteran describes flare-ups), and 
painful motion or pain with use of the affected 
spinal segment.  The examiner should 
specifically state whether it is at least as 
likely as not that the veteran has any 
additional loss of motion of the  thoracolumbar 
spine due to pain or flare-ups of pain, 
supported by objective findings, and whether 
there is any such additional limitation of 
motion of the spine due to weakened movement, 
excess fatigability, incoordination, or flare-
ups of such symptoms.  Any additional 
limitation of motion should be expressed in 
degrees.  If neurological consult is sought, 
the neurologist should have the veteran's 
claims file available for review, and should 
describe all neurological symptoms in detail.

4.  The RO should then readjudicate the claims 
of entitlement to an effective date earlier 
than December 19, 2000, for the award of 
service connection for lumbar strain; and for 
increased ratings for lumbar strain with 
degenerative changes since December 19, 2000.  
Specifically the RO should consider that this 
case involves the initial rating of the 
veteran's service connected back disorder from 
December 2000 to present and that separate, or 
staged, ratings can be assigned for separate 
periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  
All applicable laws and regulations should be 
considered.  If a determination remains adverse 
to the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant 
actions taken on the claims for benefits, to 
include a summary of all evidence received 
since the March 2005 and September 2005 
statements of the case  and discussion of all 
pertinent laws and regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




